DETAILED ACTION
This office action addresses Applicant’s response filed on 1 September 2022.  Claims 20, 22-24, 26, 27, 29-39, 41, and 42 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 22-24, 26, 27, 29-39, 41, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,923,403 in view of US 2011/0081857 to Lee, and over claims 1-18 of U.S. Patent No. 10,673,270 in view of Lee.  The claims of the application are substantially similar to the claims of the patents, and the claims of the patents recite all of the limitations of the application except a configurable impedance controlled by a control unit configured to detect an intensity of the wireless power signal received via the power receiving coil while changing the configurable impedance of the impedance matching and rectifying unit based on an intensity or resonance of the wireless power signal received via the power receiving coil to a setting associated with maximizing the intensity of the wireless power signal received via the power receiving coil.  Lee teaches the missing limitations (¶22).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Lee with the claims of the ‘403 patent or the ‘270 patent, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of impedance matching based on intensity of the received power signal.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  The claims of the ‘403 patent and the ‘270 patent already recite impedance matching, which persons having ordinary skill in the art would understand already implies adjusting the impedance based on the received power signal.  Lee provides explicit details of impedance matching which changes a configurable impedance based on the intensity of the wireless power signal, which is directly applicable to the claims of the ‘403 and ‘270 patents in the same way, so that the claimed impedance matching would similarly configure impedance based on intensity of the wireless power signal.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 22-24, 35-37, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0127843 to Karaoguz in view of US 2010/0244778 to Chuang.
Regarding claim 20, Karaoguz discloses a wireless power receiving device (Figs. 4-5, 10) comprising:
a power receiving coil configured to receive a wireless power signal from a wireless power transmitting device (Fig. 5, coil in receiver 86; Fig. 10, RX coil 260);
an impedance matching and rectifying unit configured to rectify the wireless power signal, the impedance matching and rectifying unit having a configurable impedance controlled by a control unit (Fig. 5, block 96; Fig. 10, circuits 258 and 280; ¶69, 92); and
a charging power supply unit electrically coupled to the impedance matching and rectifying unit, the charging power supply unit configured to convert the rectified wireless power signal to a charging power and provide the charging power to a power receiving unit (Fig. 5, blocks 98 and 104; Fig. 10, charging/converter circuits connected between circuits 258 and battery 266); and
the control unit configured to control the configurable impedance of the impedance matching and rectifying unit based on an intensity or resonance of the wireless power signal received via the power receiving coil (¶69, 92, 158-159).
Karaoguz does not appear to explicitly disclose that the charging power supply unit includes a first power transforming unit and a second power transforming unit connected in parallel with each other, wherein the control unit selectively turns on the first power transforming unit, the second power transforming unit, or both, based on a charging load state of the power receiving unit.  Chuang discloses these limitations (Fig. 5, modules 240-1 and 2402; ¶38-39).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Karaoguz and Chuang, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of increasing power conversion efficiency by selectively enabling converters based on load.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Karaoguz discloses a wireless power transfer system that converts input power to a desired output power for charging a battery.  Chuang discloses that such power conversion should be performed using multiple converters connected in parallel, so that converters can be selectively turned on/off based on the charging load to improve conversion efficiency.  The teachings of Chuang are directly applicable to Karaoguz in the same way, so that Karaoguz’s wireless power transfer system would similarly use parallel converters that are selectively enabled to improve conversion efficiency.
Regarding claim 22, Karaoguz discloses that the impedance matching and rectifying unit configured to match the impedance of the wireless power receiving device with that of the wireless power transmitting device so that the power receiving coil can resonate with the wireless power signal (¶76-77, 92).
Regarding claim 23, Karaoguz discloses that the control unit is further configured to control the charging power supply unit based, at least in part, on a charging load state and an amount of power stored in the power receiving unit (Figs. 11, 14, and 15; ¶93-94).
Regarding claim 24, Karaoguz discloses a current detecting unit configured to detect a charging load state and an amount of power stored in the power receiving unit (Figs. 10, 11, 14, and 15; ¶93-94).
Regarding claim 35, Karaoguz discloses that the control unit is configured to determine that the power receiving unit has been charged up, and turn off both the first power transforming unit and the second power transforming unit (¶97).  Chuang also discloses these limitations (¶37).  Motivation to combine remains consistent with claim 20.
Regarding claim 36, Karaoguz discloses a method performed by a wireless power receiving device (Figs. 5 and 10), the method comprising:
receiving, via a power receiving coil, a wireless power signal from a wireless power transmitting device (Fig. 5, coil in receiver 86; Fig. 10, RX coil 260);
controlling a configurable impedance of an impedance matching and rectifying unit coupled to the power receiving coil based on an intensity or resonance of the wireless power signal (Fig. 5, block 96; Fig. 10, circuits 258 and 280; ¶69, 92, 158-159);
converting the wireless power signal to a charging power using a charging power supply unit electrically coupled to the impedance matching and rectifying unit; and providing the charging power to a power receiving unit of the wireless power receiving device (Fig. 5, blocks 98 and 104; Fig. 10, charging/converter circuits connected between circuits 258 and battery 266).
Karaoguz does not appear to explicitly disclose that the charging power supply unit includes a first power transforming unit and a second power transforming unit connected in parallel with each other, and selectively turning on the first power transforming unit, the second power transforming unit, or both, based on a charging load state of the power receiving unit.  Chuang discloses these limitations (Fig. 5, modules 240-1 and 2402; ¶38-39).  Motivation to combine remains consistent with claim 20.
Regarding claim 37, Karaoguz discloses determining the charging load state and amount of power stored in the power receiving unit; and controlling the charging power supply unit based, at least in part, on the charging load state and the amount of power stored in the power receiving unit (Figs. 10, 11, 14, and 15; ¶93-94).
Regarding claim 39, Karaoguz discloses detecting, by a current detecting unit, the charging load state and the amount of power stored in the power receiving unit (Figs. 10, 11, 14, and 15; ¶93-94).

Claims 26, 27, 29-34, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karaoguz in view of Chuang, and further in view of US 2005/0189931 to Ishino.
Regarding claim 26, Karaoguz does not appear to explicitly disclose that the first power transforming unit includes a first type of voltage regulator, and wherein the second power transforming unit includes a second type of voltage regulator.  Ishino discloses these limitations (Fig. 1, regulators 20 and 30; ¶8-9).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Karaoguz, Chuang, and Ishino, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of switching between different converters to more efficiently handle different loads (Ishino ¶4).  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Karaoguz discloses a wireless power transfer system that converts input power to desired output power for charging a battery.  Chuang discloses that such conversion should use multiple converters to improve conversion efficiency under different charging loads.  Ishino discloses that the multiple converters should be of two different types tailored to handle different load levels with better efficiency.  The teachings of Ishino are directly applicable to Karaoguz in the same way, so that Karaoguz’s conversion would similarly switch between different types of converters tailored for different loads, in order to improve conversion efficiency.
Regarding claim 27, Karaoguz does not appear to explicitly disclose that the first type of voltage regulator includes a field effect transistor (FET) voltage regulator and the second type of voltage regulator includes a low drop output (LDO) voltage regulator.  Ishino discloses these limitations (Fig. 1, regulators 30 and 20; ¶108).  Motivation to combine remains consistent with claim 26.
Regarding claim 29, Karaoguz does not appear to explicitly disclose that the first power transforming unit includes a low-heat transforming unit, and the second power transforming unit includes a high-heat transforming unit.  Both Chuang (¶40) and Ishino (¶141) disclose a low power transforming unit and high-power transforming unit, and persons having ordinary skill in the art would understand that low power units would have lower heat than high power units.  Motivation to combine remains consistent with claims 20 and 26.
Regarding claim 30, Karaoguz does not appear to explicitly disclose that the first power transforming unit has a lower power loss than the second power transforming unit, and the second power transforming unit provides a greater charging power than the first power transforming unit.  Ishino discloses these limitations (¶3, 89, 90, 141).  Motivation to combine remains consistent with claim 26.
Regarding claim 31, Karaoguz does not appear to explicitly disclose that the control unit is configured to: determine an initial light load state of the power receiving unit when the power receiving unit starts to be charged, turn off the first power transforming unit and turn on the second power transforming unit during the initial light load state, determine a middle load state of the power receiving unit after a predetermined initial charging time, and turn on the first power transforming unit and turn off the second power transforming unit during the middle load state.  Chuang discloses the control unit configured to determine an initial light load state of the power receiving unit when the power receiving unit starts to be charged, and determine a middle load state of the power receiving unit after a predetermined initial charging time (Fig. 2B; ¶15).  Ishino discloses that the control unit is configured to: determine an initial light load state of the power receiving unit when the power receiving unit starts to be charged, turn off the first power transforming unit and turn on the second power transforming unit during the initial light load state, determine a middle load state of the power receiving unit after a predetermined initial charging time, and turn on the first power transforming unit and turn off the second power transforming unit during the middle load state (¶89-92).  Motivation to combine remains consistent with claims 20 and 26.
Regarding claim 32, Karaoguz does not appear to explicitly disclose that the control unit configured to turn on the first power transforming unit and turn off the second power transforming unit during the middle load state includes the control unit being configured to: turn on both the first power transforming unit and the second power transforming unit for a predetermined time in response to determining the middle load state, and maintain the first power transforming unit being turned on and turn off the second power transforming unit when the predetermined time has passed.  Ishino discloses these limitations (Fig. 7).  Motivation to combine remains consistent with claims 20 and 26.
Regarding claim 33, Karaoguz does not appear to explicitly disclose that the control unit is configured to: determine a subsequent light load state when the power receiving unit reaches a first level lower than a charged-up state, and turn off the first power transforming unit and turn on the second power transforming unit.  Chuang discloses that the control unit is configured to determine a subsequent light load state when the power receiving unit reaches a first level lower than a charged-up state (Fig. 2B, ¶15).  Ishino discloses that the control unit is configured to: determine a subsequent light load state when the power receiving unit reaches a first level lower than a charged-up state, and turn off the first power transforming unit and turn on the second power transforming unit (¶89-92).  Motivation to combine remains consistent with claims 20 and 26.
Regarding claim 34, Karaoguz does not appear to explicitly disclose that the control unit configured to turn off the first power transforming unit and turn on the second power transforming unit includes the control unit being configured to: turn on both the first power transforming unit and the second power transforming unit for a predetermined time in response to determining the subsequent light load state, and maintain the second power transforming unit being turned on and turn off the first power transforming unit when the predetermined time has passed.  Ishino discloses these limitations (Fig. 7).  Motivation to combine remains consistent with claims 20 and 26.
Regarding claim 38, Karaoguz does not appear to explicitly disclose that the first power  transforming unit includes a first type of voltage regulator configured to convert the wireless power signal to a first charging power when the first power transforming unit is turned on, and wherein the second power transforming unit includes a second type of voltage regulator configured to convert the wireless power signal to a second charging power when the second power transforming unit is turned on.  Ishino discloses these limitations (Fig. 1, regulators 20 and 30; ¶8-9).  Motivation to combine remains consistent with claim 26.

Claims 41 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karaoguz in view of Chuang, and further in view of US 2011/0081857 to Lee.
Regarding claims 41 and 42, Karaoguz does not appear to explicitly disclose that the control unit is configured to detect an intensity of the wireless power signal received via the power receiving coil while changing the configurable impedance of the impedance matching and rectifying unit and control the configurable impedance to a setting associated with maximizing the intensity of the wireless power signal received via the power receiving coil.  However, these limitations are strongly implied in Karaoguz because Karaoguz discloses impedance matching to optimize the transmission performance/efficiency between the transmitting and receiving wireless coils based on various parameters (¶69, 92, 158-159).  Nevertheless, Lee discloses a configurable impedance controlled by a control unit, the control unit is configured to detect an intensity of the wireless power signal received via the power receiving coil while changing the configurable impedance of the impedance matching and rectifying unit and control the configurable impedance of the impedance matching and rectifying unit to maximize the detected intensity of the wireless power signal (¶22).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Karaoguz, Chuang, and Lee, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of impedance matching based on intensity of the received power signal.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Karaoguz discloses impedance matching a wireless power receiving circuit based on various parameters of the wireless power transmitting/receiving system, which persons having ordinary skill in the art would understand already implies adjusting the impedance based on the received power signal.  Lee provides explicit details of impedance matching which changes a configurable impedance based on the intensity of the wireless power signal, which is directly applicable to the Karaoguz in the same way, so that Karaoguz’s impedance matching would similarly configure impedance based on intensity of the wireless power signal.

Response to Arguments
Applicant’s arguments with respect to claims 20, 22-24, 26, 27, 29-39, 41, and 42 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
27 September 2022




/ARIC LIN/            Examiner, Art Unit 2851